Exhibit 10.2

 
EXHIBIT 10.2 - AMENDED EMPLOYMENT AGREEMENT, DATED AS OF JUNE 21, 2011, BETWEEN
REGISTRANT AND LESLIE H. GOLDBERG.
 
AMENDED EMPLOYMENT AGREEMENT
 
THIS AMENDED EMPLOYMENTAGREEMENT is made as of June 21, 2011, by and between
BOWL AMERICA INCORPORATED, hereinafter called “Corporation”, and Leslie H.
Goldberg, hereinafter called “Goldberg.”


WITNESSETH:


WHEREAS , the Corporation’s prior Employment Agreement with Goldberg will expire
on July 3, 2011;


WHEREAS,  the parties desire to enter into a new employment contract to go into
effect on July 4, 2011; and


WHEREAS, Goldberg is an important and valuable executive with recognized
leadership and experience in the bowling industry, and the Corporation deems it
to be in its interest and in the interest of its stockholders to secure
Goldberg’s services for the Corporation and subsidiaries as may be designated by
the Corporation.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, the parties hereby agree as follows:


1.           The Corporation hereby employs Goldberg, and Goldberg hereby agrees
to work for Corporation for a term of one year commencing July 4, 2011, and
expiring at the end of Corporation’s next fiscal year on July 1, 2012.


2.           Goldberg shall serve as President of the Corporation, performing
the functions and duties normally performed by such an officer.


3.           Goldberg shall devote his full time and attention to the affairs of
the Corporation.  In the event of a change in the managerial control of the
Corporation, Goldberg shall have the option of not performing any services
outside of the Greater Washington, D.C. area.


4.           Goldberg shall be entitled by way of remuneration for his services
the sum of $52,000 per year to be paid in bi-weekly installments.  Goldberg
shall receive as additional annual compensation payable within seventy-five (75)
days after the close of Corporation’s fiscal year two percent (2%) of the
consolidated annual net profits prior to income taxes of the Corporation and its
subsidiaries that exceeds $2,500,000.00.


5.           In the event that Goldberg leaves the employ of the Corporation at
the termination of this Agreement or in the event that he becomes disabled
during the term of this Agreement so that he cannot carry on his duties as
President, he shall act as consultant to the Corporation.  He shall receive as
compensation an annual sum equal to one-half of the average of his previous
three (3) years compensation, payable in monthly installments each year for a
term of ten (10) years.  Goldberg shall have the option to remain covered by the
Corporation’s health insurance plans and shall pay the same proportionate amount
of the premium as the other officers of the Corporation.


 
 

--------------------------------------------------------------------------------

 
 
6.           This Agreement is purely personal with Leslie Goldberg and in the
event of his death during the contract period or during the period that he
receives income pursuant to Provision No. 5 of this Agreement, then this
Agreement shall terminate and the obligations of the Corporation to make any
further payments shall cease.


7.           Goldberg hereby agrees that he will not associate himself in any
manner with any bowling company or other enterprise which is or would be in
competition with Corporation in the Greater Washington, D.C. area; Greater
Baltimore, Maryland, area; Greater Richmond, Virginia, area; Greater
Jacksonville and Orlando, Florida, areas; and/or in any other area in which
Corporation should open a future bowling center during the period that Goldberg
is receiving payments pursuant to Provision 5 hereof.



BOWL AMERICA INCORPORATED   ATTEST:                   /s/ Cheryl A. Dragoo   /s/
Michael T. Dick   By:  
Cheryl A. Dragoo
  Michael T. Dick    
Senior Vice President
  Assistant Secretary                       /s/ Leslie H. Goldberg        
Leslie H. Goldberg         Individually                  


 
 